—Judgment, *425Supreme Court, New York County (Charles Tejada, J.), rendered March 7, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
After making a thorough inquiry and particularized factual findings, the court properly excluded defendant’s mother and his ex-wife from the courtroom during the trial testimony of the ghost undercover officer, since the record established a “ ‘substantial probability’ ” that the officer’s safety would be jeopardized by their presence in the courtroom (People v Nieves, 90 NY2d 426, 431). Concur — Nardelli, J. P., Williams, Andrias, Wallach and Lerner, JJ.